PER CURIAM.
Allen Leon Frazier seeks mandamus relief to compel the circuit court to rule in a mandamus proceeding that appears to have been at issue and ripe for decision since February 2012. There has been no response to our order to show cause why Frazier should not be granted this relief, and although it appears that Frazier has recently been released from custody, thus presumably rendering his underlying claim for relief moot, the circuit court is nonetheless obligated to render a final order disposing of his claim on whatever grounds it finds appropriate. Accordingly, we grant the petition for writ of mandamus and direct the circuit court to render a final order within 30 days disposing of the petition for writ of mandamus pending below.
PETITION FOR WRIT OF MANDAMUS GRANTED.
VAN NORTWICK, CLARK, and OSTERHAUS, JJ., concur.